DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 05/28/2021:
Claims 1, 5, 8 and 9 have been amended. 
Claim 10 has been canceled.
The previous 112 rejection has been withdrawn in light of the amendment.
The previous prior art has been applied. All changes made are necessitated by the amendment. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventor(s), at the time the application was filed, had 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0323606 to Yoshida et al.
1)	With respect to claims 1-7, Yoshida et al. teach a nonaqueous electrolyte secondary battery (a lithium ion battery or a rechargeable battery), comprising: a) an anode layer; and b) a cathode layer, the cathode layer comprising particles being ellipsoidal with an aspect ratio between 2.0 to 10.0 (Yoshida et al.: Sections [0023] and [0053]; Fig. 1). 
In general, the aspect ratio of a particle is a ratio of short diameter to long diameter. In this case, Yoshida et al. teach the aspect ratio of the particle is a ratio of long diameter to short diameter, therefore, the aspect ratio of Itou et al. is an inverse of the general aspect ratio, which is 0.1 to 0.5 (overlapping with the range of 0.1 to 0.5, 0.1 to 0.107, 0.107 to 0.2 and 0.2 to 0.5).

Yoshida et al. do not specifically teach the particles being distributed in the cathode layer such that each of the particles are completely surrounded by electrolyte.
However, Yoshida et al. teach the positive electrode active material comprising particles, and there are gaps or pores among the particles and electrolyte fills the gaps or pores of among 

2)	With respect to claim 8, Yoshida et al. teach the nonaqueous electrolyte secondary battery (a lithium ion battery or a rechargeable battery), wherein the cathode layer has a porosity is defined by the space between the particles (Yoshida et al.: Section [0044]; Figs. 1-2).  

3) 	With respect to claim 9, Yoshida et al. teach the same cathode layer, therefor, lacking of any clear distinction between the claimed cathode layer and those disclosed by Yoshida eta l., it would have expected for the cathode layer of Yoshida et al. to have a tortuosity based on the aspect ratio as claimed lacking unexpected result showing otherwise.

Response to Arguments
Applicant’s arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Application argues that one of ordinary skill in the art would make a distinction regarding primary and secondary particles when discussing the term “particles” in the purview of cathode design. And one of ordinary skill in the art would understand that the particles described through the specification and claim 1 are secondary particles. 
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. First, both the specification and the figures do not mention anything about primary particles, secondary particles, coating, aggregating, binder or bonding. The term “particles” in the specification do not specifically implied secondary particles. Second, Figure 11 only shows the status or the form of the particles, which does not support the fact that the particles are secondary particles. Further, neither the claim nor the specification defines the term “secondary particles” in terms of size, formation or shape respect with primary particles or particles in general. 
Therefore the rejections will be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).

	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        2/17/2022